Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 33} I concur with the majority that the sale-for-resale exception applies to tires and other parts; however, I respectfully dissent from the decision to reverse the application of the exception to wheels. The majority concludes that the record was devoid of evidence from which to determine whether wheels, like the tires and other special parts used in the testing, were purchased for resale to customers. I disagree.
{¶ 34} Upon review of the record in its entirety, I believe that the evidence supports the BTA’s conclusion that STL’s purchase of tires and other parts used in the testing process, including wheels, was at the request of customers and considered resold to those customers. Furthermore, it defies common sense that the tax exception would apply to tires and other parts but not also to the wheels.
{¶ 35} In order to perform testing, STL had to acquire the wheel, a tire to put on the wheel, and, at times, certain lug nuts and studs. All these items were necessary to conduct the testing. STL admits that a significant portion of the evidence addressed tires because they accounted for the majority of the assessed tax. However, STL’s counsel stated at the outset of the BTA hearing that the issue involved the purchases of several items, not just tires: “Let me state preliminarily * * * we’re talking about the purchase of several different kinds of items, not just tires, but just for purposes of saving us time, I’m going to talk about tires, * * * but I’m not going to go through the whole litany each time.”
{¶ 36} STL’s CEO and CFO testified that STL bought tires and wheels to accommodate the customer. STL specifically delineated wheels in its petition for reassessment. Neither the hearing examiner nor the BTA had difficulty following that concept. There is nothing in the record that differentiates STL’s treatment of wheels from its treatment of other parts used in the testing process. They were a necessary part of the process and acquired similarly to tires and other items. Yet the majority of this court construed the record as devoid of evidence concerning the wheels.
Ulmer & Berne, L.L.P., Lewis T. Barr and Ronald H. Isroff, for appellee.
Jim Petro, Attorney General, and Duane M. White, Assistant Attorney General, for appellant.
{¶ 37} It is not the role of this court to substitute its judgment for that of the BTA on factual issues unless the BTA’s decision is unreasonable or unlawful. Citizens Financial Corp. v. Porterfield (1971), 25 Ohio St.2d 53, 54 O.O.2d 191, 266 N.E.2d 828, paragraph one of the syllabus. The BTA correctly concluded that STL purchased wheels, lug nuts, and studs, like the tires, for resale to customers. This conclusion is supported by the evidence and is not unreasonable or unlawful. Therefore, I respectfully dissent and would affirm the decision of the BTA in toto.
Pfeifer and O’Connor, JJ., concur in the foregoing opinion.